Title: To Benjamin Franklin from David Hartley, 7 September 1783
From: Hartley, David
To: Franklin, Benjamin


          
            My Dear friend
            Hotel de Yorck Sept 7 1783
          
          I beg of you not to forget your letter to Mr Fox:— The purpose of my journey to England will be to
            do the best in my power for things & persons & particularly for my friends.— If
            you have any other private letters, send them to me. I will deliver them. I hope
            likewise be personally charged with the answers. I am better this morning and shall certainly set off very early tomorrow
            morning. Pray give my best compts to Mr & Mrs Jay & to Mr Willm Franklin. I wish
            you all health till I shall have the pleasure of seeing you again.
          Your ever most affecte friend
          
            D Hartley
            To Dr Franklin &c &c &c
          
        